DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “moving mechanism”; “imaging device”; “imaging unit” in claim 1; “adjusting mechanism” in claim 6; and “display unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites on:
Lines 9-11 that “the imaging unit captures the machining point under a condition that a size of an object per one dot of an image is 0.03 mm or less”.  First it is noted that the way these claimed limitations have been set forth, is conditional.  As such it is unclear what happens when the condition does not present.   Therefore, the metes and bounds of the claim are unclear.  Further clarification is needed.
Further, it is unclear how exactly a size of an object per one dot of an image is being determined.  What is a dot of an image? How are these dots obtained? What defines these “per one dot of an image”.  Further clarification is needed.
Claim 2 recites on: 
Line 4 an inequality equation.  It is unclear what exactly this equation is being tied to.  What specific structure this equation relates to? Is this an abstract idea? A signal?  It is still unclear what specifically is defined by this inequality.  Further clarification is needed.
line 5 “a distance from a predetermined portion of the imaging unit such as a front end of the imaging unit or a principal point of an objective lens in the imaging unit to the machining point”.  
The metes and bounds of where exactly and what exactly is being cataloged as “a predetermined portion” of the imaging unit.  In relation to what is this portion being “predetermined”? how this portion is being “predetermined”?  From where to where is this distance defined as?
The phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Where is this front end of the imaging unit? Where exactly is this principal point of an objective lens in the imaging unit disposed at, and what exactly catalogues a point of an objective lens as being principal?  How is a lens, objective?  Further clarification is needed.
Line 9 “wherein the image captured by the imaging unit is a rectangular area when the long side is defined as 1”.  The phrase “when the long side is defined as 1” is conditional and as such, it is unclear what happens when the long side is not defined as 1?  Does this mean that the image then is not a rectangular area? If it is not a rectangular area, then how exactly the ratio “x” of a short side to a long side is defined.
Lines 9-10 “Rsa is a number of pixels on the long side in the image so that the machining point is made up of at least 10 pixels so that it can be observed by the operator”.  Is Rsa 10 pixels?  Is the long side the machining point? The way these limitations have been set forth is unclear.  The term “it” is unclear.  What exactly is defined as “it”? The long side? The machining point? Or the pixels? The phrase “can be” is unclear because it is unclear if “it” can be observed by the operator or not.  Further clarification is needed.
Claim 3 recites on lines 2-3 that “the image captured by the imaging unit is displayed on a display image that has an aspect ratio of 16:9”.  What is an aspect ratio and how is this ratio defined as?  Further clarification is needed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. US 2011/0027032 (hereafter--Keller--) in view of Honegger et al. US 2014/0260841 (hereafter—Honegger--).
Evidence Reference
Non-Patent Literature “Nanoform 700 Ultra” brochure reference shows that Multi-Axis Ultra Precision Machining System machining accuracy of 1 nanometer.  As per paragraph [0026] of Keller, this is the ultra precision system used therein.
In regards to claim 1, Keller discloses a precision machine tool (see Figure 3A, precision turning tool as in paragraph [0026] and [0036]) that uses a tool  (310) to perform precision machining on a workpiece (312) in accordance with a machining command including machining accuracy in an order of 10 nanometers or less (see Figure 5, paragraphs [0026-0030[ which explicitly disclose that the machining commands are in accordance to a computer numerical control, programmable computer or processor; see also “Evidence Reference” section above, for the accuracy details), comprising: a tool support (308) configured to support the tool (310); a moving mechanism (307, 309, 311) actively coupled to the tool support wherein the moving mechanism moves tool support (in accordance to the direction arrows as on at least Figure 3A).
Keller fails to explicitly disclose that the machine tool includes an imaging device fixed to the tool support or the moving mechanism, the imaging devices each having an imaging unit capable of capturing an image of a machining point on the workpiece machined by the tool, the imaging unit being capable of capturing the machining point under a condition that a size of an object per one dot of an image be of a value, such as of 0.03 mm or less. 
Nevertheless, Honegger teaches that it is well known in the art of precision machining to have a tool (to be disposed on spindle 110) to perform precision machining on a workpiece, comprising a tool support (102) which supports the tool; a moving mechanism (guide rails 108) configured to move the tool support (102); and an imaging device (camera 116) fixed to the tool support (102 as in Figures 1 and 3), the imaging device (116) having an imaging unit (116) configured to capture an image of a machining point on the workpiece machined by the tool (see claim 11 of Honegger).  Honegger also teaches a display unit (302) which displays an image captured by the imaging unit or device 116.  Honegger’s imaging unit being capable of capturing the machining point under a condition that a size of an object per one dot of an image is of a certain value such as of 0.03 mm or less.  By providing the imaging device/unit 116, and display unit 302, it allows for viewing of the machine by an operator, and to facilitate movement of the stages and measurement of the associated tools in order to carry out the machining operation.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to provide Keller’s tool support to include an imaging device/unit and display unit as taught by Honegger to allow viewing of the machine by an operator, and to facilitate movement of the stages and measurement of the associated tools in order to carry out the machining operation.
For clarity, the recitation “an imaging unit that captures an image of a machining point on the workpiece machined by the tool, the imaging unit captures the machining point under a condition that a size of an object per one dot of an image is 0.03 mm or less” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114.
In regards to claim 9, Keller as modified discloses the precision machine tool according to claim 1, Keller as modified also discloses a display unit (302 of Honegger, now on Keller) is capable of displaying an image captured by the imaging unit of the imaging device.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. US 2011/0027032 (hereafter--Keller--) in view of Honegger et al. US 2014/0260841 (hereafter—Honegger--) as applied to claim 1 above and in further view of Sakai US 2016/0266373.
In regards to claim 5, Keller as modified discloses the precision machine tool according to claim 1, Keller as modified also discloses the imaging device (of Honegger now on Keller).
However, Keller as modified fails to disclose that the imaging device is configured to have a flexible rod structure.
Nevertheless, Sakai further teaches that is well known in the art of imaging devices to have an imaging device configured to have a flexible rod structure (118).
A person having ordinary skill in the art would have recognized that by providing a flexible rod structure to an imaging device provide bending properties to adjust the device to a desired position.
Accordingly, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was filed to modify Keller’s imaging device such that it is configured to have a flexible rod structure to adjust the device to a desired position. 
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. US 2011/0027032 (hereafter--Keller--) in view of Honegger et al. US 2014/0260841 (hereafter—Honegger--) as applied to claim 1 above and in further view of Honegger et al. US 8,574,139 (hereafter—Honegger’139--)
In regards to claims 6, 7 and 8, Keller as modified discloses the precision machine tool according to claims 1, 6 and 7 respectively, however, Keller as modified fails to disclose that the imaging device includes an adjusting mechanism capable of adjusting an orientation of the imaging unit (for claim 6); an actuator configured to actuate the adjusting mechanism; and an actuation controller configured to control the actuator, wherein the actuation controller is configured to control the actuator in accordance with a type, a size, or a length of the tool (for claim 7); wherein the actuation controller is configured to control the actuator so that the imaging unit follows the machining point when the machining point designated by the machining command of the machining program changes (for claim 8).
Nevertheless, Honegger’139 further teaches that it is well known in the art of precision machining in combination with imaging devices, to have an adjusting mechanism (pan/tilt mechanism) configured to adjust an orientation of an imaging unit (118); an actuator configured to actuate the adjusting mechanism (see col 4, lines 40-46); and an actuation controller configured to control the actuator, wherein the actuation controller is configured to control the actuator in accordance with a type, a size, or a length of the tool (see col 4, lines 40-46); wherein the actuation controller is configured to control the actuator so that the imaging unit follows the machining point when the machining point designated by the machining command of the machining program changes (see column 4, lines 8-39).
Accordingly, it would have been obvious to a person having ordinary skill in the art to further modify Keller’s imaging device/unit to have to have an adjusting mechanism configured to adjust an orientation of an imaging unit; an actuator configured to actuate the adjusting mechanism; and an actuation controller configured to control the actuator, wherein the actuation controller is configured to control the actuator in accordance with a type, a size, or a length of the tool; wherein the actuation controller is configured to control the actuator so that the imaging unit follows the machining point when the machining point designated by the machining command of the machining program changes as taught by Honegger’139 in order to have the imaging unit/device automatically follow the motion of the machine stages, therefore increasing machining precision and monitoring.
Claims 1, 4, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. US 2011/0027032 (hereafter--Keller--) in view of Freer US 5,392,502.
Evidence Reference
Non-Patent Literature “Nanoform 700 Ultra” brochure reference shows that Multi-Axis Ultra Precision Machining System machining accuracy of 1 nanometer.  As per paragraph [0026] of Keller, this is the ultra precision system used therein
In regards to claim 1, Keller discloses a precision machine tool (see Figure 3A, precision turning tool as in paragraph [0026] and [0036]) that uses a tool  (310) to perform precision machining on a workpiece (312) in accordance with a machining command including machining accuracy in an order of 10 nanometers or less (see Figure 5, paragraphs [0026-0030[ which explicitly disclose that the machining commands are in accordance to a computer numerical control, programmable computer or processor; see also “Evidence Reference” section above, for the accuracy details), comprising: a tool support (308) configured to support the tool (310); a moving mechanism (307, 309, 311) configured to move the tool support (in accordance to the direction arrows as on at least Figure 3A).
Keller fails to explicitly disclose that the machine tool includes an imaging device fixed to the tool support or the moving mechanism, the imaging devices each having an imaging unit capable of capturing an image of a machining point on the workpiece machined by the tool, the imaging unit being capable of capturing the machining point under a condition that a size of an object per one dot of an image be of a value, such as of 0.03 mm or less.
Nevertheless, Freer teaches that it is well known in the art of precision machining to have a tool (20) to perform precision machining on a workpiece (40), comprising a tool support (10 and 14) which supports the tool (20); a moving mechanism (26) configured to move the tool support (at least portion 14 of the tool support 10 and 14); and an imaging device (50) fixed to the tool support (portion 10 of tool support 10 and 14), the imaging device (50) having an imaging unit (col 6 lines 39-41) configured to capture an image of a machining point on the workpiece machined by the tool (20).  Freer also teaches a display unit (58) which displays an image captured by the imaging unit or device (col 6 lines 52-59.  Freer’s imaging unit being capable of capturing the machining point under a condition that a size of an object per one dot of an image is of a certain value such as of 0.03 mm or less.  By providing the imaging device/unit 50, and display unit 58, it allows for viewing of the machine by an operator, provides adequately accurate relative or absolute positioning of the tool and stock or of the tool or stock relative to cross hairs on the face of the display unit (monitor 58).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to provide Keller’s tool support to include an imaging device/unit and display unit as taught by Freer to allow viewing of the machine by an operator, provides adequately accurate relative or absolute positioning of the tool and stock or of the tool or stock relative to cross hairs on the face of the display unit.
For clarity, the recitation “an imaging unit that captures an image of a machining point on the workpiece machined by the tool, the imaging unit captures the machining point under a condition that a size of an object per one dot of an image is 0.03 mm or less” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114.
In regards to claim 4, Keller as modified discloses the precision machine tool according to claim 1, Keller as modified also discloses that the imaging unit (of Freer, now on Keller) includes an illuminator (ring light illuminator, col 6, line 42 of Freer) configured to illuminate the machining point with light (and to assure adequate illumination of the area under view, col 6 line 42-44 of Freer).
In regards to claim 6, Keller as modified discloses the precision machine tool according to claim 1, Keller as modified also discloses that the imaging device (of Freer now on Keller) includes an adjusting mechanism (54 of Freer) capable of adjusting an orientation of the imaging unit (of Freer now on Keller)
In regards to claim 9, Keller as modified discloses the precision machine tool according to claim 1, Keller as modified also discloses a display unit (58 of Freer now on Keller) capable of displaying an image captured by the imaging unit of the imaging device (col 6 lines 52-59 of Freer). 
Examiner's Notes
It has been noted that no art has been presented for claims 2-3, however the examiner reserves the right to present art when the 35 USC 112 2nd issues are resolved. 
Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive.
Rejections not based on Prior Art
Claim interpretation
The claims as recited still invoke 35 U.S.C. 112(f).  As indicated above, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “moving mechanism”; “imaging device”; “imaging unit” in claim 1; “adjusting mechanism” in claim 6; and “display unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  An example of an amendment to a claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is as follows: replacing the “moving mechanism” with --a spindle table--.  Note that the limitation has been amended with the specific structure that performs the claimed function as indicated on the Specification as filed.
Claim Rejections - 35 USC § 112
In view of Applicant' s amendments, new 35 U.S.C. § 112 rejection of claims 1-9 has been incorporated as aforementioned.
 Regarding claim 2 as indicated above, it is still unclear what exactly this equation is being tied to.  What specific structure this equation relates to? Is this an abstract idea? A signal?  It is still unclear what specifically is defined by this inequality.  Further clarification is needed.
In line 5 “a distance from a predetermined portion of the imaging unit such as a front end of the imaging unit or a principal point of an objective lens in the imaging unit to the machining point”.  
The metes and bounds of where exactly and what exactly is being cataloged as “a predetermined portion” of the imaging unit.  In relation to what is this portion being “predetermined”? how this portion is being “predetermined”?  From where to where is this distance defined as?
The phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Where is this front end of the imaging unit? Where exactly is this principal point of an objective lens in the imaging unit disposed at, and what exactly catalogues a point of an objective lens as being principal?  How is a lens, objective?  Further clarification is needed.
Line 9 “wherein the image captured by the imaging unit is a rectangular area when the long side is defined as 1”.  The phrase “when the long side is defined as 1” is conditional and as such, it is unclear what happens when the long side is not defined as 1?  Does this mean that the image then is not a rectangular area? If it is not a rectangular area, then how exactly the ratio “x” of a short side to a long side is defined.
Lines 9-10 “Rsa is a number of pixels on the long side in the image so that the machining point is made up of at least 10 pixels so that it can be observed by the operator”.  Is Rsa 10 pixels?  Is the long side the machining point? The way these limitations have been set forth is unclear.  The term “it” is unclear.  What exactly is defined as “it”? The long side? The machining point? Or the pixels? The phrase “can be” is unclear because it is unclear if “it” can be observed by the operator or not.  Further clarification is needed.
Regarding claim 3 as indicated above, it is still unclear what is an aspect ratio and how is this ratio defined as?  Further clarification is needed.
Rejections based on Prior Art
Applicant argues on pages 6-7 that since the claimed imaging unit captures the machining point under a condition that a size of an object per one dot of an image is 0.03mm or less, the machining point can be observed with a resolution equal to or higher than that of visual observation; and the prior art of record does not disclose this.
The Examiner respectfully disagrees and points applicant to the rejection above for details.  
As explained above, first the way these limitations have been set forth is unclear.  Lines 9-11 of claim as amended now recite that “the imaging unit captures the machining point under a condition that a size of an object per one dot of an image is 0.03 mm or less”.  First it is noted that the way these claimed limitations have been set forth, is conditional.  As such it is unclear what happens when the condition does not present.   Therefore, the metes and bounds of the claim are unclear.  Further clarification is needed.
Additionally, the recitation “an imaging unit that captures an image of a machining point on the workpiece machined by the tool, the imaging unit captures the machining point under a condition that a size of an object per one dot of an image is 0.03 mm or less” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Accordingly, the imaging unit of teaching references Honegger and Freer are indeed capable of capturing an image of a machining point on the workpiece machined by the tool under a condition that a size of an object per one dot of an image is 0.03 mm or less.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the machining point can be observed with a resolution equal to or higher than that of visual observation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE N RAMOS/Primary Examiner, Art Unit 3722